Citation Nr: 1453844	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  13-28 463A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-operative lung disability, status post-left lower lobectomy.

2.  Entitlement to service connection for residuals of right knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from July 1950 to April 1954. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the benefits sought on appeal.

The February 2010 rating decision also denied entitlement to service connection for bilateral hearing loss, which the Veteran appealed.  In a September 2013 rating decision, an RO decision review officer granted service connection for bilateral hearing loss and tinnitus, and assigned an initial noncompensable and 10-percent rating respectively, both effective in October 2007.  There is no indication the Veteran appealed either the initial rating or assigned effective date for either grant.  Hence, any issue related to hearing loss is not before the Board.  See 38 C.F.R. § 20.200 (2013); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This matter was remanded by the Board in June 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a right knee disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran has a current right knee disability diagnosed as degenerative joint disease that is the result of an in-service injury.



CONCLUSION OF LAW

A right knee disability was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the case of chronic diseases listed in 38 U.S.C.A. § 1101, the second and third elements of service connection can be established by evidence of a continuity of symptomatology beginning with an in-service disease or injury.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Records show that the Veteran has been diagnosed as having degenerative joint disease or osteoarthritis, which is a listed chronic disease.  These diagnoses serve to satisfy the current disability requirement.

The Veteran has provided competent reports of injuring his right knee when he jumped into a boat, landing on a box and twisting his leg.  He reports that he was instructed by a corpsman to ice the knee and he regained function, but it never returned to normal.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His reports provide evidence of an in-service injury and a continuity of symptomatology.

At a July 2014 examination, the examiner noted that there were no records of an arthroscopy done in Key West in the 1970s.  She then stated that, "while I have no reason to doubt the Veteran's accounting of events, there simply is no documentation available to me."  In this regard, the Board notes that the Veteran, in a July 2014 statement, indicated that these records were not available.  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence".  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Here the examiner impermissibly imposed a requirement that there be evidence to corroborate the Veteran's reports.  The implication of her opinion is; however, that if the Veteran's reports were accepted, the current disability would be linked to the in-service injury.

Resolving reasonable doubt in the Veteran's favor, the requirements for service connection for a right knee disability have been met.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for residuals of a right knee injury is granted.


REMAND

This matter was remanded in June 2014 in pertinent part in order to afford the Veteran VA examinations in connection with his claims.  In connection with the lung examination, the examiner was instructed to offer an opinion that took into account the Veteran's reported in-service history of underwater demolition training, and his competent reports of in-service respiratory symptoms.  .  

The Veteran was afforded examinations dated in July 2014.  The examiner found that the current lung condition was less likely than not related to military service.  The examiner found that it was extremely unlikely that someone would have injury that would predispose to pneumothorax almost 4 decades later.  It was also noted that the relevant medical records related to the 1992 surgery were missing, so that there was no clear documentation of the reason for the lobectomy.  The examiner implicitly, but not explicitly, commented on the Veteran's reported in-service history of underwater demolition training, or his competent reports of in-service respiratory symptoms, as requested by the Board.  

The July 2014 examiner and the Board in June 2014 indicated that the Veteran had undergone an April 1993 VA examination.  This report does not appear to be in the Veteran claims file.  Upon remand, this report must be located and included in the Veteran's records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the April 1993 VA examination report and associate this report with the Veteran claims file.  Obtain updated VA treatment records.

2.  Forward the claims file, including a copy of this remand, to the July 2014 examiner for an addendum report in response to the following questions.  If the examiner is not available, another physician may provide the needed opinions.  Review of the claims file should be noted in the examination report.  

The examiner should opine whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current status post left lower lobectomy is causally related to his active service.  

In connection with the lung claim, the examiner must consider and comment on the Veteran's reported in-service history of underwater demolition training, or his competent reports of in-service respiratory symptoms.  

In connection with the Veteran's right knee claim, the examiner must consider and comment on the Veteran's reports that he injured his knee in service as part of a workgroup loading supplies from one supply ship to another.  He indicated that his ship had no doctor on board, so he chose to ice his knee and hope it got better.  He reports that he has had symptoms since service and that he underwent arthroscopy on the knee in 1970.  In this regard, the Board also notes that the Veteran's VA treatment records note a past medical history of right knee degenerative joint disease and right knee arthroscopy in 1981.

The absence of contemporaneous medical documentation or records of treatment may not be the sole basis for a negative nexus opinion, and that the Veteran's lay reports must be considered.  Any opinion should be fully explained and the rationale provided.  Should the examiner advise the requested opinion cannot be rendered, the examiner should provide the reason(s) why, to include what additional information or evidence would be needed to provide the requested opinion.

3.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case (SSOC).  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


